DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 510, 520, 521, 540, 541, 541a, 541b, 541d, 560, 565, 580, 581a-d.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 181.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
In claim 1, line 16, “driver,” should be -driver, and-.
In claim 7, line 18, “driver,” should be -driver, and-.
Appropriate correction is required.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/160,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, current application
Claim 1, ‘390 application
1. An in-vehicle equipment controller, comprising: circuitry configured to control in-vehicle equipment; and a memory,
1. An in-vehicle equipment control device, comprising: circuity configured to control in-vehicle equipment; and a memory,
wherein the circuitry has, as a software configuration: an application layer in which an application implementing functions for the in-vehicle equipment is installed; and
wherein the circuitry includes, as software components, an application layer in which an application for achieving individual functions of the in-vehicle equipment are implemented,
a middleware layer in which a device driver, one or a plurality of first communication packets, and a plurality of second communication packets are installed, the device driver being configured to convert a command received from the application into a hardware command, the first communication packet exchanging data with the application, and the second communication packets exchanging data with the device driver,
a device driver configured to convert a command received from the application to a command for hardware, and a middleware layer in which one or a plurality of first communication packets through which data is exchanged with the application and a plurality of second communication packets through which data is exchanged with the device driver are implemented,
a rewritable mapping table that specifies a connection relationship between the first communication packet and each of the second communication packets, wherein the rewritable mapping table is stored in the memory, and
wherein the memory stores a rewritable internal mapping table that defines connection relationships between the first communication packets and the second communication packets and a rewritable external mapping table that defines direct communication routes between the first communication packets or the second communication packets and a communication network to be connected to the middleware layer, and
in the middleware layer, a communication path between the application layer and the device driver is generated based on the rewritable mapping table.
wherein the middleware layer generates a communication route based on the internal mapping table and the external mapping table.


The current claim 1 and claim 1 of the ‘390 application both currently disclose an in-vehicle equipment controller, comprising: circuitry configured to control in-vehicle equipment; and a memory, wherein the circuitry has, as a software configuration: an application layer in which an application implementing functions for the in-vehicle equipment is installed; and a middleware layer in which a device driver, one or a plurality of first communication packets, and a plurality of second communication packets are installed, the device driver being configured to convert a command received from the application into a hardware command, the first communication packet exchanging data with the application, and the second communication packets exchanging data with the device driver, a rewritable mapping table that specifies a connection relationship between the first communication packet and each of the second communication packets, wherein the rewritable mapping table is stored in the memory, and in the middleware layer, a communication path between the application layer and the device driver is generated based on the rewritable mapping table.
The current claim 1 does not currently disclose a rewritable external mapping table that defines direct communication routes between the first communication packets or the second communication packets and a communication network to be connected to the middleware layer, which is disclosed in claim 1 of the ‘390 application. Therefore, the current claim 1 appears to be broader than claim 1 of the ‘390 application.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the ‘390 application (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7, current application
Claim 10, ‘390 application
7. A vehicle, comprising: an in-vehicle equipment controller, wherein the in-vehicle equipment controller includes circuitry configured to control in-vehicle equipment; and a memory,
10. A vehicle, comprising: an in-vehicle equipment control device, wherein the in-vehicle equipment control device includes circuitry configured to control in-vehicle equipment in the vehicle, and a memory,
wherein the circuitry has, as a software configuration: an application layer in which an application implementing functions for the in-vehicle equipment is installed; and
wherein the circuitry includes, as software components, an application layer in which an application for achieving individual functions of the in-vehicle equipment are implemented,
a middleware layer in which a device driver, one or a plurality of first communication packets, and a plurality of second communication packets are installed, the device driver being configured to convert a command received from the application into a hardware command, the first communication packet exchanging data with the application, and the second communication packets exchanging data with the device driver,
a device driver configured to convert a command received from the application to a command for hardware, and a middleware layer in which one or a plurality of first communication packets through which data is exchanged with the application and a plurality of second communication packets through which data is exchanged with the device driver are implemented,
a rewritable mapping table that specifies a connection relationship between the first communication packet and each of the second communication packets, wherein the rewritable mapping table is stored in the memory, and
wherein the memory stores a rewritable internal mapping table that defines connection relationships between the first communication packets and the second communication packets and a rewritable external mapping table that defines direct communication routes between the first communication packets or the second communication packets and a communication network to be connected to the middleware layer, and
in the middleware layer, a communication path between the application layer and the device driver is generated based on the rewritable mapping table.
wherein the middleware layer generates a communication route based on the internal mapping table and the external mapping table.


The current claim 7 and claim 10 of the ‘390 application both currently disclose a vehicle, comprising: an in-vehicle equipment controller, wherein the in-vehicle equipment controller includes circuitry configured to control in-vehicle equipment; and a memory, wherein the circuitry has, as a software configuration: an application layer in which an application implementing functions for the in-vehicle equipment is installed; and a middleware layer in which a device driver, one or a plurality of first communication packets, and a plurality of second communication packets are installed, the device driver being configured to convert a command received from the application into a hardware command, the first communication packet exchanging data with the application, and the second communication packets exchanging data with the device driver, a rewritable mapping table that specifies a connection relationship between the first communication packet and each of the second communication packets, wherein the rewritable mapping table is stored in the memory, and in the middleware layer, a communication path between the application layer and the device driver is generated based on the rewritable mapping table.
The current claim 7 does not currently disclose a rewritable external mapping table that defines direct communication routes between the first communication packets or the second communication packets and a communication network to be connected to the middleware layer, which is disclosed in claim 10 of the ‘390 application. Therefore, the current claim 7 appears to be broader than claim 10 of the ‘390 application.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 17/160,385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current claims 1-3
Claims 1 and 4-9, ‘385 application
1. An in-vehicle equipment controller, comprising: circuitry configured to control in-vehicle equipment; and a memory,
1. An in-vehicle equipment controller including processing circuitry that controls in-vehicle equipment and a storage section,
wherein the circuitry has, as a software configuration: an application layer in which an application implementing functions for the in-vehicle equipment is installed; and
wherein the processing circuitry has, as a software configuration: an application layer in which an application implementing functions for the in-vehicle equipment is installed;
a middleware layer in which a device driver, one or a plurality of first communication packets, and a plurality of second communication packets are installed, the device driver being configured to convert a command received from the application into a hardware command,
a device driver that converts a command received from the application into a hardware command; and 
the first communication packet exchanging data with the application, and the second communication packets exchanging data with the device driver,

a rewritable mapping table that specifies a connection relationship between the first communication packet and each of the second communication packets, wherein the rewritable mapping table is stored in the memory, and in the middleware layer, a communication path between the application layer and the device driver is generated based on the rewritable mapping table.
a middleware layer in which a communication path is generated between the application and the device driver, and

the middleware layer includes a physical quantity conversion module that converts physical quantity data according to a specified conversion rule, the physical quantity data being included in data transferred through the communication path.
2. A vehicle control system, comprising: a plurality of zone ECUs, each of which is arranged per specified zone in a vehicle; and central processing circuitry that controls the plurality of the zone ECUs, wherein one or the plurality of the zone ECUs include the in-vehicle equipment controller according to claim 1.
4. A vehicle control system according to claim 1, comprising: a plurality of zone ECUs, each of which is arranged per specified zone in a vehicle; and a central processing unit that controls the plurality of the zone ECUs, wherein one or the plurality of the zone ECUs include the in-vehicle equipment controller according to claim 1.
3. The in-vehicle equipment controller of claim 1, wherein the application is configured to packetize a first command for a reading processing of an input signal from a keyless sensor, send, as a first communication packet, the packetized command to a mapping module, wherein the device driver is operated based on the command from the application, and a signal received from the keyless sensor is sent to a second communication packet of the middleware layer, packetize a second command for a locking and unlocking processing of a locking device based on the input signal, and send, as a communication packet, the second packetized command to the mapping module in response to receiving the input signal from the keyless sensor as the first communication packet.
5. The in-vehicle equipment controller according to claim 1, wherein the processing circuitry is configured to packetize a command for a reading process of operation information from a vehicle sensor, send, as a first communication packet, the packetized command to the middleware layer, wherein in the middleware layer, the first communication packet is connected to a second communication packet, wherein a device driver is operated based on the packetized command and sensor data from the vehicle sensor is sent to the second communication packet, and send the second communication packet to the physical quantity conversion module.

6. The in-vehicle equipment controller according to claim 5, wherein the middleware layer includes a mapping module.

7. The in-vehicle equipment controller according to claim 5, wherein the first communication packet is configured for data exchange with the application.

8. The in-vehicle equipment controller according to claim 5, wherein the second communication packet is configured for data exchange with the device driver.

9. The in-vehicle equipment controller according to claim 5, wherein the vehicle sensor is one or more of a cabin temperature sensor, a camera, a radar, a GPS, a vehicle state sensor, an occupant state sensor, a driving operation sensor, and a keyless sensor.


Both the current claim 1 and claim 1 of the ‘385 application currently disclose an in-vehicle equipment controller, comprising: circuitry configured to control in-vehicle equipment; and a memory, wherein the circuitry has, as a software configuration: an application layer in which an application implementing functions for the in-vehicle equipment is installed; a device driver that converts a command received from the application into a hardware command; and a middleware layer in which a communication path is generated between the application and the device driver.
Both the current claim 1 and claim 5 of the ‘385 application disclose wherein in the middleware layer, the first communication packet is connected to a second communication packet.
Both the current claim 1 and claim 7 of the ‘385 application disclose wherein the first communication packet is configured for data exchange with the application.
Both the current claim 1 and claim 8 of the ‘385 application disclose wherein the second communication packet is configured for data exchange with the device driver.
The current claim 1 also discloses a rewritable mapping table that specifies a connection relationship between the first communication packet and each of the second communication packets, wherein the rewritable mapping table is stored in the memory, and the communication path is generated based on the rewritable mapping table. The claims of the ‘385 application do not currently disclose the underlined limitations. However, paragraph 32, lines 1-6 of the ‘385 application specification disclose generating a communication path based on a mapping table stored in memory, wherein in the mapping table, connection relationships between the first and second communication packets are defined. In this specific instance, the current claim 1 is currently narrower than claim 1 of the ‘385 application.
Claim 1 of the ‘385 application discloses that the middleware layer includes a physical quantity conversion module that converts physical quantity data according to a specified conversion rule, the physical quantity data being included in data transferred through the communication path. The current claim 1 does not disclose this limitation. Therefore, in this specific instance, the current claim 1 is currently broader than claim 1 of the ‘385 application.
Both the current claim 2 and claim 4 of the ‘385 application disclose a vehicle control system, comprising: a plurality of zone ECUs, each of which is arranged per specified zone in a vehicle; and central processing circuitry that controls the plurality of the zone ECUs, wherein one or the plurality of the zone ECUs include the in-vehicle equipment controller according to claim 1.
Both the current claim 3 and claim 5 of the ‘385 application disclose wherein the processing circuitry is configured to packetize a command for a reading process of operation information from a vehicle sensor, send, as a first communication packet, the packetized command to the middleware layer, wherein a device driver is operated based on the packetized command and sensor data from the vehicle sensor is sent to the second communication packet, and send the second communication packet to a module.
Both the current claim 3 and claim 6 of the ‘385 application disclose that the middleware module includes a mapping module.
Both the current claim 3 and claim 9 of the ‘385 application disclose wherein the vehicle sensor is a keyless sensor.
The current claim 3 also discloses the application configured to packetize a second command for a locking and unlocking processing of a locking device based on the input signal, and send, as a communication packet, the second packetized command to the mapping module in response to receiving the input signal from the keyless sensor as the first communication packet. While the claims of the ‘385 application do not disclose this, it is disclosed in paragraph 44, lines 1-6 of the ‘385 application’s specification. Therefore, in this respect, the current claim 3 is currently narrower than claim 5 of the ‘385 application.

Allowable Subject Matter
Claims 1-14 appear to contain allowable subject matter. However, claims 1-3 and 7 are rejected due to non-statutory double patenting issues. Therefore, claims 4-6 and 8-14 are objected to as being dependent upon rejected claims 1 and 7, respectively.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 1, the prior art of record does not anticipate, explicitly teach, or fairly suggest wherein in the middleware layer, a communication path between the application layer and the device driver is generated based on the rewritable mapping table.
Further, it would not have been obvious prior to the effective filing date of the claimed invention to combine this limitation with the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pre-Grant Publication US 2021/0273824 is cited in relation to the co-pending application 17/160,390, which was cited as part of a non-statutory double patenting rejection.
Pre-Grant Publication US 2021/0273997 is cited in relation to co-pending application 17/160,385, which was cited as part of a non-statutory double patenting rejection.
Yoshida et al. (US 6,741,639) discloses a device driver converting a command issued to the OS by an application into a hardware command.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184